Name: Decision No 6/91 of the EEC-Andorra Joint Committee of 12 July 1991 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra
 Type: Decision
 Subject Matter: information and information processing;  executive power and public service;  Europe
 Date Published: 1991-09-07

 Avis juridique important|21991D0907(05)Decision No 6/91 of the EEC-Andorra Joint Committee of 12 July 1991 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra Official Journal L 250 , 07/09/1991 P. 0034 - 0036DECISION No 6/91 OF THE EEC-ANDORRA JOINT COMMITTEE of 12 July 1991 on the arrangements for the application of the mutual assistance provided for in Article 15 of the Agreement between the Community and Andorra (91/471/EEC)THE JOINT COMMITTEE, Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Principality of Andorra, and in particular Article 15 (2) thereof, Whereas the proper functioning of the Agreement requires close collaboration between the authorities of the Contracting Parties responsible for implementing the provisions of that Agreement, HAS DECIDED AS FOLLOWS: Article 1 This Decision determines the procedure according to which the administrative authorities of the Community and of Andorra which have responsibility for the implementation of the provisions of the Agreement shall work together to ensure compliance with those provisions. Article 2 Within the meaning of this Decision: - 'provisions` shall be all the provisions of the Agreement except for the provisions of Article 11 thereof, - 'requesting authority` shall be the relevant authority, of either of the Parties to the Agreement, submitting a request for assistance, - 'receiving authority` shall be the relevant authority, of either of the Parties to the Agreement, receiving a request for assistance. Article 3 The obligation to provide assistance to which this Decision relates shall not include the communication of information or documents obtained by the administrative authorities referred to in Article 1 under the powers they exercise at the request of the judicial authorities. However, since the assistance in question is provided in response to a request, communication of such material shall take place in all cases in which the judicial authorities have been consulted and give their assent. TITLE I ASSISTANCE IN RESPONSE TO A REQUEST Article 4 1. The receiving authority shall provide the requesting authority, at its request, with all information likely to help it to comply with the provisions of Article 1 of this Decision. 2. In order to obtain the information requested, the receiving authority or administrative authority to which the matter is referred by the receiving authority shall act within its powers as if on its own behalf or in response to a request from another authority in its own territory. Article 5 The receiving authority shall supply to the requesting authority, at the request of the latter, any official statement, document or certified true copy of that document to which it has access or which it obtains in the manner referred to in Article 4 (2) which relates to operations covered by the provisions. Article 6 1. At the request of the requesting authority, the receiving authority shall notify the addressee or arrange for the addressee to be notified, in conformity with the rules applying to the territory in which it is based, of all acts or decisions of the administrative authorities which relate to the implementation of the provisions. 2. Requests for notification, stating the subject of the act or decision for notification, shall be accompanied by a translation into the official language or one of the official languages of the territory in which the receiving authority is based. This shall not affect the right of the receiving authority to decline to provide such a translation. Article 7 At the request of the requesting authority, the receiving authority shall perform or have performed special surveillance of: (a) persons reasonably suspected of infringements of the provisions, with special attention being devoted to the movements of such persons; (b) locations at which goods are deposited in circumstances giving rise to the reasonable belief that they are enabling operations violating the provisions to take place; (c) movements of goods pointed out as having a possible involvement in operations which violate the provisions; (d) means of transport reasonably suspected of being involved in operations which violate the provisions. Article 8 At the request of the requesting authority, the receiving authority shall supply all information to which it has access or which it obtains in the manner referred to in Article 4 (2) relating to operations planned or under way which the requesting authority knows or believes to be violating the provisions. Such information shall notably take the form of reports and other documents or certified true copies or extracts thereof. Article 9 1. At the request of the requesting authority, the receiving authority shall perform or have performed appropriate investigations relating to the operations which the requesting authority knows or believes to be violating the provisions. In performing such investigations, the receiving authority or administrative authority to which the matter is referred by the receiving authority shall act within its powers as if on its own behalf or in response to a request from another authority in its own territory. The receiving authority shall communicate the results of the investigations to the requesting authority. 2. By agreement between the requesting and receiving authorities, officials appointed by the requesting authority may be present during the investigations referred to in paragraph 1. Article 10 By agreement between the requesting authority and receiving authority, and according to a procedure established by the latter, officials duly authorized by the requesting authority may collect information at the offices of the administrative authorities referred to in Article 1 which are located in the territory in which the receiving authority is based. That information shall relate to the implementation of the provisions and shall be that needed by the requesting authority. It shall be obtained from the documents to which the staff of the offices concerned have access. The officials may take copies of such documents. TITLE II ASSISTANCE VOLUNTEERED Article 11 The relevant authorities of each of the Contracting Parties shall assist the relevant authorities of the other Contracting Party without having first received a request for assistance according to the procedure laid down in Articles 12 and 13. Article 12 In cases in which they judge such action useful in ensuring that the provisions are observed, the relevant authorities of a Contracting Party: (a) shall perform or have performed special surveillance of the type laid down in Article 7 to the degree that this is possible; (b) shall communicate to the relevant authorities of the other Contracting Party any information in its possession which relates to operations which it believes to be violating the provisions. This information shall notably take the form of reports and other documents or certified true copies or extracts thereof. Article 13 The relevant authorities of each of the Contracting Parties shall without delay supply the authorities of the other Contracting Party with any useful information relating to operations which they know or believe to be violating the provisions, particularly information relating to goods involving in such operations and to new resources or methods used in such operations. TITLE III FINAL PROVISIONS Article 14 1. The implementation of this Decision, including the handling of requests and exchange of information, shall be the responsibility of the central customs authorities of the Principality of Andorra and the appropriate Commission departments. They shall determine all arrangements and measures necessary for the purpose. 2. The Contracting Parties shall provide each other with the list of relevant authorities selected for the purposes referred to in Article 1. Such information shall be supplemented by lists of the departments responsible for preventing and detecting irregularities connected with the provisions of the Agreement. These lists shall be expanded whenever necessary. In order to make the Decision as effective as possible, the Contracting Parties shall furthermore take appropriate steps to enable the departments concerned to establish personal contacts likely to facilitate the exchange of information and the handling of requests. 3. The Contracting Parties shall inform each other of the steps taken to implement the Decision. Article 15 1. This Decision does not oblige the Contracting Parties to provide assistance to each other in cases in which such assistance is likely to be detrimental to public order, security or other vital interests of a Contracting Party. 2. Grounds must be given for any refusal to provide assistance. Article 16 The documents to be supplied pursuant to this Decision may be replaced by information in any form and for the same ends generated by information technology. Article 17 1. The information communicated pursuant to this Decision in any form whatsoever shall be confidential. It shall be covered by professional confidentiality and enjoy the protection provided by the national laws in force in the territory of the Contracting Party receiving the information for information of a similar nature and the protection of corresponding rules applying to Community bodies. In particular, the information referred to in the first subparagraph may not be forwarded to persons other than those in the territories of the Contracting Parties or in the Community institutions whose duties are such that they should have access to that information. The information in question may similarly not be used for purposes other than those stipulated in this Decision unless the authority providing the information expressly agrees otherwise and providing that the rules applying in the territory in which the authority receiving the information is based do not forbid its forwarding or use. 2. Paragraph 1 shall not preclude the use of information obtained pursuant to this Decision in legal action or proceedings resulting from failure to comply with the provisions. The relevant authority of the Contracting Party supplying the information concerned shall be informed without delay if the information is used in such a context. Article 18 The Conctracting Parties shall not submit any claim for refunds of costs incurred as a result of the implementation of this Decision except, where appropriate, for fees paid to experts. Article 19 This Decision shall not affect the application between the Contracting Parties of rules relating to mutual legal assistance in criminal cases. Article 20 The Joint Committee shall be responsible for the administration of this Decision. Article 21 This Decision shall enter into force on 1 July 1991. This Decision shall be binding in its entirety and directly applicable in the Contracting Parties. Done at Andorra-la-Vella, 12 July 1991. For the Joint Committee The Chairman Oscar RIBAS REIG